BRETT, Judge
(specially concurring):
The facts of this case clearly presented a question of fact for the jury to determine, between the testimony of the arresting officer and that of the defendant, whether or not the defendant was driving while under the influence of intoxicating liquor. Defense counsel objected to the admission of testimony concerning the breathalyzer test, and the test results, which showed .22% by weight of alcohol in defendant’s blood at the time the test was taken, as being unconstitutional in that such violated defendant’s constitutional rights against self-incrimination. However, this Court held in Bailey v. City of Tulsa, Okl.Cr., 491 P.2d 316 (1971):
“We therefore hold that under the Oklahoma Implied Consent Law, 47 O.S. Supp.1970, §§ 751-760, the motorist is not compelled in violation of his right against self-incrimination to give evidence which will tend to incriminate him if he elects to take a blood or breath test for intoxication as he consents to the admission in court of the result of such a test; and that revocation of the privilege to operate a motor vehicle for six months upon refusal to take a test for intoxication does not compel the defendant to give evidence in violation of his right against self-incrimination.” At page 319.
I must, therefore, concur in this opinion that the judgment and sentence should be affirmed. However, insofar as the defendant works by the hour in the construction industry and has a wife and six children dependent upon him, notwithstanding the fact that defendant’s first application for suspension of sentence was denied, the provisions of 22 O.S.1965, § 994, are commended to defense counsel for further consideration.